Exhibit 10.24

 

LOGO [g115302g92d01.jpg]

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of February 1, 2016
(the “Effective Date”), is entered into by Achillion Pharmaceuticals, Inc., a
Delaware corporation with its principal place of business at 300 George Street,
New Haven, CT 06511-6624 (the “Company”), and Martha Manning (the “Executive”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company pursuant to the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the employment of the Executive, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive agree as follows:

1. Term of Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for the period commencing on the Effective Date and
ending on December 31, 2016, unless earlier terminated pursuant to the
provisions of Section 4 or extended pursuant to the provisions herein (such
period, the “Employment Period”). On January 1, 2017, and on each yearly
anniversary of such date thereafter, this Agreement shall automatically renew
for successive one-year periods unless, at least ninety (90) days prior to the
applicable expiration date, either party has notified the other party that the
Agreement shall not so renew.

2. Title; Capacity. During the Employment Period, the Executive shall serve as
Executive Vice President and General Counsel or in such other reasonably
comparable position as the Board of Directors of the Company (the “Board”) may
determine from time to time. The Executive shall be based at the Company’s
headquarters in New Haven, Connecticut, or such place or places in the
continental United States as the Board shall determine. The Executive shall be
subject to the supervision of, and shall have such authority as is delegated to
the Executive by the Company’s Chief Executive Officer (“CEO”) and the Board.

The Executive hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the CEO or the Board shall from time to time reasonably
assign to the Executive. The Executive agrees to devote her entire business
time, attention and energies to the business and interests of the Company during
the Employment Period. The Executive agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company. The Executive
will be eligible to participate in the Company’s performance review process.

3. Compensation and Benefits.

3.1 Salary. The Company shall pay the Executive, in periodic installments in
accordance with the Company’s customary payroll practices, a base salary at the
biweekly rate of $12,692.31 (which if annualized equals $330,000) (the “Base
Salary”), commencing on the Effective Date. Such Base Salary may be increased in
the sole discretion of the Board.



--------------------------------------------------------------------------------

3.2 Performance Bonus. Following the end of each fiscal year and subject to the
approval of the Board, the Executive shall be eligible to receive a
discretionary performance bonus (the “Performance Bonus”). The target amount of
such Performance Bonus will be 35% of the Executive’s then current Base Salary
(the “Target Bonus”), based on the Company’s achievement of its performance
goals for the applicable fiscal year and the Executive’s achievement of her
performance goals for the applicable fiscal year, both as determined by the
Board in its sole discretion. The Executive’s individual performance goals for
each fiscal year are established by the CEO and Board on an annual basis in
consultation with the Executive. The Executive must be an active employee of the
Company on the date any Performance Bonus is distributed in order to be eligible
for and to earn any bonus award, as it also serves as an incentive to remain
employed by the Company.

3.3 Equity Award. Subject to approval by the Company’s Compensation Committee,
on or about the Effective Date, the Executive shall be granted, pursuant to the
Company’s 2015 Stock Incentive Plan (the “Plan”), an option to purchase 110,000
shares of Common Stock, $0.001 par value (“Common Stock”) of the Company
pursuant to the terms and conditions of the Plan and a stock option agreement
issued thereunder, such option to (a) have an exercise price per share equal to
the closing price of the Company’s Common Stock on the NASDAQ Global Select
Market on the date of grant, and (b) vest and become exercisable, subject to the
Employee’s continued service, at a rate of 25% of the total shares underlying
the option on the first anniversary of the date of grant and as to an additional
6.25% of the total shares underlying the grant at the end of each full calendar
quarter thereafter, subject to continued service. The Executive may be eligible
to receive additional stock options or stock based awards pursuant to the Plan
(or a successor stock incentive plan) from time to time, provided that any such
stock options or stock based awards will be made, if at all, solely at the
discretion of the Board and upon such terms and conditions as the Board shall
determine.

3.4 Fringe Benefits. The Executive shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its
Executives, if any, to the extent that the Executive is eligible under the plan
documents governing those programs. Benefits are subject to change at any time
in the Company’s sole discretion. The Executive shall be entitled to up to 20
days of paid time off per calendar year in accordance with the Company’s policy.

3.5 Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of her duties and
responsibilities under this Agreement (other than expenses arising out of or
related to commuting costs, including temporary housing and meal expenses), in
accordance with the policies and procedures, and subject to the limitations,
adopted by the Company from time to time.

3.6 Commuting Assistance. The Company agrees to pay the Executive $20,000 each
year in which she commutes between Pennsylvania and Connecticut (the “Commuting
Compensation”). The Commuting Compensation shall be paid in two equal



--------------------------------------------------------------------------------

installments (one in January and one in July), for the purpose of covering
expenses incurred by the Executive in commuting between Pennsylvania and
Connecticut, including travel expenses, temporary housing expenses near the
Company’s Connecticut office, and meal expenses. The Company also will pay to
the Executive an additional amount, determined by the Company in its sole
discretion, as an approximate gross-up of the Commuting Compensation; provided,
however, that any such gross-up payment shall be made by no later than the end
of the calendar year next following the calendar year in which the Executive
remits such taxes. If, prior to the one-year anniversary of the Effective Date,
the Executive’s employment is terminated by the Company for Cause (as defined
below) or the Executive resigns without Good Reason (as defined below), the
Executive shall be required to repay a pro-rated amount of the Commuting
Compensation plus any gross-up she received prior to her separation.

3.7 Withholdings. All compensation payable to the Executive shall be subject to
applicable taxes and withholdings.

4. Termination of Employment Period. This Agreement and the employment of the
Executive shall terminate upon the occurrence of any of the following:

4.1 Expiration of the Employment Period by notice of non-renewal in accordance
with Section 1;

4.2 At the election of the Company for Cause, immediately upon written notice by
the Company to the Executive, which notice shall identify the Cause upon which
the termination is based;

4.3 At the election of the Executive for Good Reason (as defined below),
pursuant to the provisions set forth below;

4.4 Upon the death or Disability (as defined below) of the Executive;

4.5 At the election of the Company without Cause, upon not less than fifteen
(15) days’ prior written notice of termination; or

4.6 At the election of the Executive without Good Reason, upon not less than
fifteen (15) days’ prior written notice of termination.

5. Effect of Termination.

5.1 Termination by the Company Without Cause or by the Executive for Good Reason
Within 12 Months Following a Change in Control. If, within 12 months following a
Change in Control Date, the Executive’s employment is terminated by the Company
without Cause (other than due to her Disability or death) or the Executive
resigns for Good Reason, then, subject to the conditions of Section 7 and in
accordance with the timing and payment terms set forth in Section 7:

(a) the Company shall, for a period of 12 months following the Executive’s date
of termination (the “Date of Termination”), continue to pay to the Executive, in
accordance with the Company’s customary payroll practices, her then current Base
Salary as severance;



--------------------------------------------------------------------------------

(b) if the Executive is eligible for and timely elects to continue receiving
group medical and/or dental insurance under the continuation coverage rules
known as COBRA, the Company will continue to pay the share of the premium for
such coverage that it pays for active and similarly-situated employees who
receive the same type of coverage (single, family, or other) until the earlier
of (x) the end of the 12th month after the Date of Termination, and (y) the date
the covered individual’s COBRA continuation coverage expires, unless, as a
result of a change in legal requirements, the Company’s provision of payments
for COBRA will violate the nondiscrimination requirements of applicable law, in
which case this benefit will not apply; and

(c) the Executive will receive the Target Bonus for the year in which her Date
of Termination occurs.

5.2 Termination by the Company Without Cause or by the Executive for Good Reason
Prior to, or More than 12 Months Following, a Change in Control. If, prior to a
Change in Control Date or more than 12 months following a Change in Control
Date, the Executive’s employment is terminated by the Company without Cause
(other than for Disability or death) or the Executive resigns for Good Reason,
then, subject to the conditions of Section 7 and in accordance with the payment
terms set forth in Section 7:

(a) the Company shall, until the earlier of (x) the date that is twelve
(12) months after the Date of Termination, and (y) the date upon which the
Executive commences full-time employment with another company, continue to pay
to the Executive, in accordance with the Company’s customary payroll practices,
her then current Base Salary as severance (and the Executive shall be required
to immediately inform the Company upon her commencement of full-time employment
with another company);

(b) if the Executive is eligible for and timely elects to continue receiving
group medical and/or dental insurance under the continuation coverage rules
known as COBRA, the Company will continue to pay the share of the premium for
such coverage that it pays for active and similarly-situated employees who
receive the same type of coverage (single, family, or other) until the earlier
of (x) the end of the 12th month after the Date of Termination, and (y) the date
the covered individual’s COBRA continuation coverage expires, unless, as a
result of a change in legal requirements, the Company’s provision of payments
for COBRA will violate the nondiscrimination requirements of applicable law, in
which case this benefit will not apply; and

(c) the Executive will receive a pro-rated bonus payment equal to (x) the
Performance Bonus, if any, paid to the Executive for the most recent fiscal year
ending prior to the Date of Termination (or to be paid to the Executive for such
fiscal year if not yet paid), multiplied by (y) a fraction, the numerator of
which is the number of days the Executive was employed by the Company in the
then current fiscal year prior to the Date of Termination and the denominator of
which is 365.

5.3 Termination by the Company for Cause, by the Executive Without Good Reason,
or Due to Death or Disability. If the Company terminates the Executive’s
employment for Cause or the Executive resigns without Good Reason, or the
Executive’s employment terminates due to her death or Disability, then the
Company’s obligations under this Agreement shall immediately cease and the
Executive shall be entitled to only the Base Salary that has



--------------------------------------------------------------------------------

accrued and to which the Executive is entitled as of the Date of Termination.
The Executive shall not be entitled to any other compensation or consideration,
including any Performance Bonus not yet paid, that the Executive may have
received had the Employment Period not ended.

5.4 Termination Due to Expiration of the Employment Period by Notice of
Non-Renewal. If this Agreement and the employment of the Executive terminates
due to expiration of the Employment Period by notice of non-renewal by the
Company, and provided that the Executive would otherwise have been willing and
able to continue her employment under the terms of this Agreement but for the
Company’s decision not to renew, then such termination will be treated as a
termination without Cause. Any other expiration of the Employment Period by
notice of non-renewal, including, without limitation, termination of this
Agreement by notice of non-renewal by the Executive, will be treated as a
termination by the Executive without Good Reason.

6. Equity Acceleration Benefits to Executive.

6.1 Equity Acceleration in Connection with Change in Control. If a Change in
Control Date occurs during the Employment Period, then, effective upon the
Change in Control Date, (a) the vesting schedule of each outstanding option to
purchase shares of Common Stock of the Company held by the Executive shall be
accelerated in part so that the option shall become exercisable for an
additional number of shares equal to 50% of the original number of shares of
Common Stock subject to the option immediately prior to such Change in Control;
the remaining unvested shares shall continue to become vested in accordance with
the original vesting schedule set forth in the applicable option agreement; and
(b) unvested shares, or units, if any, with respect to each restricted stock or
stock unit award held by the Executive immediately following the Change in
Control shall be vested such that the number of unvested shares or units shall
be reduced by 50% of the original number of shares or units subject to such
restricted stock or stock unit award; the remaining unvested shares or units
shall continue to vest in accordance with the original schedule set forth in the
applicable restricted stock or stock unit award agreement; provided that the
vesting will not accelerate the distribution of shares underlying equity awards
if such acceleration of distribution would trigger taxation under
Section 409A(a)(1)(B) of the Internal Revenue Code of 1986 and the guidance
issued thereunder (“Section 409A” of the “Code”).

6.2 Equity Acceleration in Connection with Termination Without Cause or For Good
Reason Within 12 Months Following a Change in Control. If, within 12 months
following a Change in Control Date, the Executive’s employment with the Company
is terminated by the Company without Cause (other than due to Disability or
death) or the Executive resigns for Good Reason, then (a) each outstanding
option to purchase shares of Common Stock of the Company held by the Executive
shall become immediately exercisable in full; and (b) each restricted stock or
stock unit award held by the Executive shall be deemed to be fully vested and
free from forfeiture, and, to the extent applicable, will no longer be subject
to a right of repurchase by or forfeiture to the Company; provided that the
vesting will not accelerate the distribution of shares underlying equity awards
if such acceleration of distribution would trigger taxation under Section 409A
of the Code.



--------------------------------------------------------------------------------

6.3 Equity Acceleration in Connection with Termination Without Cause or For Good
Reason Prior to, or More than 12 Months Following, a Change in Control. If,
prior to a Change in Control Date or more than 12 months following a Change in
Control Date, the Executive’s employment with the Company is terminated by the
Company without Cause (other than due to Disability or death) or the Executive
resigns for Good Reason, then (a) the vesting schedule of each outstanding
option to purchase shares of Common Stock of the Company held by the Executive
shall be accelerated in part so that the option shall become exercisable for an
additional number of shares equal to 25% of the original number of shares of
Common Stock subject to the option immediately prior to such date of termination
and (b) unvested shares, or units, if any, with respect to each restricted stock
or stock unit award held by the Executive as of the date of such termination
shall be vested such that the number of unvested shares or units shall be
reduced by 25% of the original number of shares or units subject to such
restricted stock or stock unit award; provided that the vesting will not
accelerate the distribution of shares underlying equity awards if such
acceleration of distribution would trigger taxation under Section 409A of the
Code.

7. Release. The obligation of the Company to make the payments and provide the
benefits to the Executive under Section 5.1 or 5.2 is conditioned upon the
Executive signing and delivering to the Company a severance and release of
claims agreement in a form to be provided by the Company (which will include, at
a minimum, a release of all releasable claims and non-disparagement and
cooperation obligations) (the “Executive Release”), which Executive Release must
become irrevocable within sixty (60) days following the Date of Termination (or
such shorter period as the Company may provide, which shall not be less than 30
days following the Date of Termination). The Company shall commence or make, as
applicable, the payments under Section 5.1 or 5.2 on the first payroll period
following the date the Executive Release becomes irrevocable; provided, however,
that if the 60th day following the Date of Termination falls in the calendar
year following the year of the Executive’s termination of employment, the
payments will not commence or be made, as applicable, earlier than the first
payroll period of such later calendar year; and provided further that the
payment of any amounts pursuant to Section 5.1 or 5.2 shall be subject to the
terms and conditions set forth in Section 9.2.

8. Termination Obligations.

8.1 Return of Company’s Property. The Executive hereby acknowledges and agrees
that all personal property, including, without limitation, all books, manuals,
records, reports, notes, contracts, lists, blueprints and other documents or
materials, or copies thereof, and equipment furnished to or prepared by the
Executive in the course of or incident to the Executive’s employment, belong to
the Company and shall be promptly returned to the Company upon termination of
Executive’s employment or earlier request by the Company. Following termination,
the Executive will not retain any written or other tangible material containing
any proprietary information or confidential information of the Company.

8.2 Cooperation in Pending Work. Following any termination of the Executive’s
employment, the Executive shall fully cooperate with the Company in all matters
relating to the winding up of pending work on behalf of the Company and the
orderly transfer of work to other executives of the Company. The Executive shall
also cooperate in the defense of any action brought by any third party against
the Company that relates in any way to the Executive’s acts or omissions while
employed by the Company.



--------------------------------------------------------------------------------

9. Taxes.

9.1 280G.

(a) Notwithstanding any other provision of this Agreement, except as set forth
in Section 9.1(b), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to the Executive a portion of any “Contingent Compensation Payments” (as
defined below) that the Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Code Section 280G(b)(1)) for the Executive. For purposes of this Section 9.1,
the Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Payments” and the aggregate amount (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

(b) Notwithstanding the provisions of 9.1(a), no such reduction in Contingent
Compensation Payments shall be made if (i) the Eliminated Amount (computed
without regard to this sentence) exceeds (ii) 110% of the aggregate present
value (determined in accordance with Treasury Regulation Section 1.280G-1,
Q/A-31 and Q/A-32 or any successor provisions) of the amount of any additional
taxes that would be incurred by the Executive if the Eliminated Payments
(determined without regard to this sentence) were paid to him or her (including,
state and federal income taxes on the Eliminated Payments, the excise tax
imposed by Section 4999 of the Code payable with respect to all of the
Contingent Compensation Payments in excess of the Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code), and any withholding taxes). The
override of such reduction in Contingent Compensation Payments pursuant to this
Section 9.1(b) shall be referred to as a “Section 9.1(b) Override.” For purpose
of this paragraph, if any federal or state income taxes would be attributable to
the receipt of any Eliminated Payment, the amount of such taxes shall be
computed by multiplying the amount of the Eliminated Payment by the maximum
combined federal and state income tax rate provided by law.

(c) For purposes of this Section 9.1 the following terms shall have the
following respective meanings:

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.



--------------------------------------------------------------------------------

(d) Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 9.1(d). Within 30 days after each date on which the Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify the Executive (with reasonable detail regarding the basis
for its determinations) (i) which Potential Payments constitute Contingent
Compensation Payments, (ii) the Eliminated Amount and (iii) whether the
Section 9.1(b) Override is applicable. Within 30 days after delivery of such
notice to the Executive, the Executive shall deliver a response to the Company
(the “Executive Response”) stating either (A) that he or she agrees with the
Company’s determination pursuant to the preceding sentence, or (B) that he or
she disagrees with such determination, in which case he or she shall set forth
(i) which Potential Payments should be characterized as Contingent Compensation
Payments, (ii) the Eliminated Amount, and (iii) whether the Section 9.1(b)
Override is applicable. In the event that the Executive fails to deliver an
Executive Response on or before the required date, the Company’s initial
determination shall be final. If and to the extent that any Contingent
Compensation Payments are required to be treated as Eliminated Payments pursuant
to this Section 9.1, then the payments shall be reduced or eliminated, as
determined by the Company, in the following order: (i) any cash payments,
(ii) any taxable benefits, (iii) any nontaxable benefits, and (iv) any vesting
of equity awards in each case in reverse order beginning with payments or
benefits that are to be paid the farthest in time from the date that triggers
the applicability of the excise tax, to the extent necessary to maximize the
Eliminated Payments. If the Executive states in the Executive Response that he
or she agrees with the Company’s determination, the Company shall make the
Potential Payments to the Executive within three business days following
delivery to the Company of the Executive Response (except for any Potential
Payments which are not due to be made until after such date, which Potential
Payments shall be made on the date on which they are due). If the Executive
states in the Executive Response that he disagrees with the Company’s
determination, then, for a period of 60 days following delivery of the Executive
Response, the Executive and the Company shall use good faith efforts to resolve
such dispute. If such dispute is not resolved within such 60-day period, such
dispute shall be settled exclusively by arbitration in the State of Connecticut,
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company shall, within three business days following delivery
to the Company of the Executive Response, make to the Executive those Potential
Payments as to which there is no dispute between the Company and the Executive
regarding whether they should be made (except for any such Potential Payments
which are not due to be made until after such date, which Potential Payments
shall be made on the date on which they are due). The balance of the Potential
Payments shall be made within three business days following the resolution of
such dispute. Subject to the limitations contained in Sections 9.1(a) and
(b) hereof, the amount of any payments to be made to the Executive following the
resolution of such dispute shall be increased by amount of the accrued interest
thereon computed at the prime rate announced from time to time by The Wall
Street Journal, compounded monthly from the date that such payments originally
were due.



--------------------------------------------------------------------------------

(e) The provisions of this Section 9.1 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.

9.2 Payment Subject to 409A. Subject to this Section 9, any severance payments
or benefits under this Agreement shall begin only upon the date of the
Executive’s “separation from service” (determined as set forth below) which
occurs on or after the date of the Executive’s termination of employment. The
following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to the Executive under this Agreement:

(a) It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A. Neither the Company nor the Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

(b) If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is not a “specified Executive” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.

(c) If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified Executive” (within the meaning of
Section 409A), then:

(i) Each installment of the severance payments and benefits due under this
Agreement that will be paid within the short-term deferral period (as defined in
Section 409A) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A; and (ii) each installment of the severance payments and
benefits due under this Agreement that is not described in Section 9.2(c)(i)
above and that would, absent this subsection, be paid within the six-month
period following the Executive’s “separation from service” from the Company
shall be paid during the ten day period following the date that is six months
and one day after such separation from service (or, if earlier, the Executive’s
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following the Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
second taxable year following the taxable year in which the separation from
service occurs.



--------------------------------------------------------------------------------

(d) The determination of whether and when the Executive’s separation from
service from the Company has occurred shall be made in a manner consistent with,
and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 9.2, “Company” shall
include all persons with whom the Company would be considered a single employer
as determined under Treasury Regulation Section 1.409A-1(h)(3).

(e) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(f) Executive expressly acknowledges and agrees that the Company is not making
any representations or warranties to him or her and shall have no liability to
him/her or any other person with respect to payments made under this Agreement
if any provisions of or payments under the Agreement are determined to
constitute deferred compensation subject to Code Section 409A but not to satisfy
the conditions of that section.

10. Restrictive Covenant Agreement. As a condition of her employment, the
Executive shall execute both the Nondisclosure and Assignment of Inventions
Agreement and the Non-Competition Agreement provided to him contemporaneously
with this Agreement.

11. Absence of Restrictions. The Executive represents and warrants that he is
not bound by any employment contracts, restrictive covenants or other
restrictions that prevent him from entering into employment with, or carrying
out her responsibilities for, the Company, or which are in any way inconsistent
with any of the terms of this Agreement.

12. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

12.1 “Cause” shall mean (a) a good faith finding by the Company that (i) the
Executive has failed to substantially perform her reasonably assigned duties for
the Company, or (ii) the Executive has engaged in dishonesty, gross negligence
or misconduct, which dishonesty, gross negligence or misconduct has had a
material adverse effect on the Company, (b) the conviction of the Executive of,
or the entry of a plea of guilty or nolo contendere by the Executive to, any
felony, (c) breach by the Executive of any material provision of this Agreement
or other agreement with the Company (which breach is not cured within 30 days
following written notice by the Company thereof), or (d) breach by the Executive
of the Nondisclosure and Assignment of Inventions Agreement and/or the
Non-Competition Agreement.



--------------------------------------------------------------------------------

12.2 “Change in Control” shall mean the sale of all or substantially all of the
capital stock (other than the sale of capital stock to one or more venture
capitalists or other institutional investors pursuant to an equity financing
(including a debt financing that is convertible into equity) of the Company
approved by a majority of the Board), assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a merger or
consolidation in which all or substantially all of the individuals and entities
who were beneficial owners of the Common Stock immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
outstanding securities entitled to vote generally in the election of directors
of the resulting, surviving or acquiring corporation in such transaction),
provided that, where applied to compensation subject to Section 409A, any
acceleration of or change in payment shall only apply (if required by
Section 409A) if the corporate transaction is also a change in control event
described in Treasury Regulation 1.409A-3(i)(5).

12.3 “Change in Control Date” means the first date during the Employment Period
on which a Change in Control occurs. Anything in this Agreement to the contrary
notwithstanding, if (a) a Change in Control occurs, (b) the Executive’s
employment with the Company is terminated without Cause (other than due to the
Executive’s death or Disability) within 60 days prior to the date on which the
Change in Control occurs, and (c) it is reasonably demonstrated by the Executive
that such termination of employment (i) was at the request of a third party who
has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or in anticipation of a Change in
Control, then the “Change in Control Date” shall mean the date immediately prior
to the date of such termination of employment. Where applicable, the Company
shall take such steps as are reasonably practicable as of the termination date
to preserve the availability of equity compensation that may expire (other than
by reaching the full term of an option) during the 60 day period (by vesting and
freezing the equity) pending the occurrence of the Change in Control.

12.4 “Disability” shall mean the inability of the Executive, due to a physical
or mental disability, for a period of 90 days, whether or not consecutive,
during any 360-day period to perform the services contemplated under this
Agreement, with or without reasonable accommodation, as that term is defined
under state or federal law. A determination of disability shall be made by a
physician satisfactory to both the Executive and the Company, provided that if
the Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties.

12.5 “Good Reason” shall mean the occurrence, without the Executive’s prior
written consent, of any of the following events: (i) a material diminution of
the Executive’s base compensation; (ii) a requirement that the Executive’s
principal place of providing services to the Company change by more than 30
miles, other than in a direction that reduces the Executive’s daily commuting
distance; (iii) any material breach by the Company or any successor thereto of a
material provision of this Agreement; or (iv) a material diminution in the
Executive’s authority, duties, or responsibilities, provided, however, and for
the avoidance of doubt, that Good Reason shall not exist if the Executive no
longer holds the same title or functional role within an entity resulting from a
Change in Control, so long as the Executive’s responsibilities are not
substantially diminished. Notwithstanding the occurrence of any of the foregoing
events or



--------------------------------------------------------------------------------

circumstances, a resignation shall not be deemed to constitute resignation for
Good Reason unless (x) the Executive gives the Company a written notice of the
purported Good Reason (no more than 90 days after the initial existence of such
event or circumstance), (y) such event or circumstance has not been fully
corrected (and the Executive has not been reasonably compensated for any losses
or damages resulting therefrom) within 30 days following the Company’s receipt
of such notice, and (z) if the Company does not correct, the Executive ends her
employment not more than 30 days following the period to correct in (y).

13. Miscellaneous.

13.1 Entire Agreement; Modification. This Agreement constitutes the entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof, superseding all prior understandings and agreements,
whether written or oral. The Executive is not relying on any representations
other than those set forth in this Agreement.

13.2 Notices. Any notice delivered under this Agreement shall be deemed duly
delivered three business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, to the Company at its principal headquarters and to the Executive at
the address most recently shown on the personnel records of the Company. Either
party may change the address to which notices are to be delivered by giving
notice of such change to the other party in the manner set forth in this
Section 13.2.

13.3 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

13.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive and approved by a
majority of the members of the Board.

13.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut (without reference to the
conflicts of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the State of Connecticut (or, if appropriate, a
federal court located within Connecticut), and the Company and the Executive
each consents to the jurisdiction of such a court. The Company and the Executive
each hereby irrevocably waives any right to a trial by jury in any action, suit
or other legal proceeding arising under or relating to any provision of this
Agreement.

13.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of the Executive are personal and shall not be assigned by
him.



--------------------------------------------------------------------------------

13.7 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.

13.8 Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

13.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

13.10 Executive’s Acknowledgments. The Executive acknowledges that he: (i) has
read this Agreement; (ii) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Executive’s own choice
or has voluntarily declined to seek such counsel; (iii) understands the terms
and consequences of this Agreement; (iv) is fully aware of the legal and binding
effect of this Agreement; and (v) understands that the law firm of Wilmer Cutler
Pickering Hale and Dorr LLP is acting as counsel to the Company in connection
with the transactions contemplated by the Agreement, and is not acting as
counsel for the Executive.

[Remainder of page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

ACHILLION PHARMACEUTICALS, INC. By:  

/s/ Milind Deshpande

  Name: Milind S. Deshpande   Title: Chief Executive Officer EXECUTIVE:

/s/ Martha E. Manning

Martha Manning